729 N.W.2d 217 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Count Pierre WAGONER, a/k/a Count Bey Wagoner, Defendant-Appellant.
Docket No. 132390. COA No. 261837.
Supreme Court of Michigan.
April 6, 2007.
On order of the Court, the application for leave to appeal the October 12, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
Defendant was convicted of being a felon in possession of a firearm, MCL 750.224f; and of possession of a firearm during the commission of a felony, MCL 750.227b, as a result of a single act of possessing a firearm. Because I believe that the social norms underlying these statutes are similar, an inference may be drawn that the Legislature intended not to provide multiple punishments for a single act that violated both statutes. See People v. Calloway, 469 Mich. 448, 455, 671 N.W.2d 733 (2003) (Kelly, J., concurring in result only). Accordingly, I would grant leave to appeal to reconsider Calloway.